Village of E. Aurora v East Aurora Union Free Sch. Dist. (2018 NY Slip Op 01000)





Village of E. Aurora v East Aurora Union Free Sch. Dist.


2018 NY Slip Op 01000


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ.


192 CA 17-01412

[*1]VILLAGE OF EAST AURORA, PETITIONER-PLAINTIFF-APPELLANT,
vEAST AURORA UNION FREE SCHOOL DISTRICT, BOARD OF EDUCATION OF EAST AURORA UNION FREE SCHOOL DISTRICT, NEW YORK STATE EDUCATION DEPARTMENT AND MARY ELLEN ELIA, COMMISSIONER, NEW YORK STATE EDUCATION DEPARTMENT, RESPONDENTS-DEFENDANTS-RESPONDENTS. 


BARTLO, HETTLER, WEISS & TRIPI, KENMORE (PAUL D. WEISS OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT.
HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS EAST AURORA UNION FREE SCHOOL DISTRICT AND BOARD OF EDUCATION OF EAST AURORA UNION FREE SCHOOL

STATE EDUCATION DEPARTMENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered February 24, 2017 in a CPLR article 78 proceeding and a declaratory judgment action. The judgment, among other things, granted the motions of respondents- defendants to dismiss the amended petition-complaint. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We write only to note that the accrual date for purposes of the four-month statute of limitations is November 6, 2014 (see  CPLR 217 [1]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court